Citation Nr: 0104274	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



REMAND

The appellant had active duty from October 1942 to January 
1946.

The appellant was scheduled for a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at Washington, 
D. C. in February 2001.  In January 2001, he notified the 
Board that due to ill health he was unable to travel to 
Washington.  He requested a hearing closer to home, the 
Johnson City Veterans Center.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

It is requested that the RO contact the 
appellant in order to schedule a "Travel 
Board" hearing following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
1991 & Supp. 2000) and 38 C.F.R. § 20.704 
(2000).  He should also be informed that 
he has the option of participating in a 
videoconference hearing before a member 
of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




